R. GUY COLE, JR., Circuit Judge.
Following a jury trial, Arindus “Red” Humphrey was convicted of one count of conspiracy to possess cocaine and cocaine base and ordered to forfeit certain items of real and personal property. Humphrey appealed his conviction and sentence, asserting, inter alia, that the district court erred in the calculation of the amount of cocaine attributable to him. On March 28, 2000, we affirmed the judgment of the district court on all grounds. See United States v. Humphrey, 210 F.3d 373, 2000 WL 353712 (6th Cir.2000) (unpublished). On November 13, 2000, the United States Supreme Court granted Humphrey’s petition for writ of certiorari, vacated the judgment, and remanded the case to us for further consideration in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). See Humphrey v. United States, 531 U.S. 988, 121 S.Ct. 478, 148 L.Ed.2d 451 (2000). Accordingly, we VACATE Humphrey’s sentence and REMAND the case to the district court for further consideration in light of Apprendi as well as our decision in United States v. Page, 232 F.3d 536 (6th Cir.2000).